MEMORANDUM **
Jorge Jimenez-Flores, a native and citizen of Mexico, petitions pro se for review *68of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying Jimenez-Flores’s request for a continuance and deeming abandoned his application for cancellation of removal. We review for an abuse of discretion the decision to deny a continuance. See Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004). We review de novo claims of constitutional violations. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We deny the petition for review.
The IJ did not abuse his discretion in denying Jimenez-Flores a continuance to allow time to submit supporting documentation, where the IJ had previously continued proceedings for ten months for that purpose. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (explaining that the denial of a continuance will not be overturned except on a showing of clear abuse). Moreover, due to the absence of supporting documentation, the IJ properly concluded that Jimenez-Flores failed to demonstrate eligibility for relief and thus, that the application was abandoned. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1003 n. 3 (9th Cir.2003).
Jimenez-Flores’s due process claims fails because he cannot demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (petitioner must show prejudice to prevail on a due process claim).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.